United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2228
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                Walter Schulz

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                          Submitted: April 13, 2020
                            Filed: April 29, 2020
                                [Unpublished]
                               ____________

Before BENTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Walter Schulz appeals, challenging the sentence imposed by the district court1
following his guilty plea to escape from custody in violation of 18 U.S.C. §§ 751(a)
and 4082(a). Schulz argues that the district court procedurally erred in calculating
his sentence. He alleges he was entitled to a four-point reduction in his base offense
level because he escaped from non-secure custody and did not commit a disqualifying
offense while away from confinement. United States Sentence Guidelines (U.S.S.G.)
§ 2P1.1(b)(3).2 The district court did not grant Schulz the reduction and ultimately
sentenced Schulz to thirty months’ imprisonment followed by three years of
supervised release.

       This court reviews a district court’s factual findings at sentencing for clear
error and reviews the district court’s application of the Guidelines de novo. United
States v. Luscombe, 950 F.3d 1021, 1031 (8th Cir. 2020). The district court,
crediting the testimony of the arresting United States Marshal, held that Schulz failed
to establish that he was entitled to the four-point reduction because it was more likely
than not that he committed the offenses alleged–that he gave false information about
his identity to the United States Marshal and resisted attempts to take him into
custody. See United States v. Batts, 758 F.3d 915, 916 (8th Cir. 2014) (“At
sentencing, the defendant bears the burden to prove that he is entitled to a reduction
under § 2P1.1(b)(3).”); United States v. Killingsworth, 413 F.3d 760, 763 (8th Cir.


      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
      2
          U.S.S.G. § 2P1.1(b)(3) provides:

      If the defendant escaped from the non-secure custody of a . . . “halfway
      house,” or similar facility . . . decrease the offense level under
      subsection (a)(1) by 4 levels . . . . Provided, however, that this reduction
      shall not apply if the defendant, while away from the facility, committed
      any federal, state, or local offense punishable by a term of imprisonment
      of one year or more.

                                             -2-
2005) (“A district court’s assessment of a witness’s credibility is almost never clear
error given that court’s comparative advantage at evaluating credibility.”).

       Citing United States v. Jones, 628 F.3d 1044 (8th Cir. 2011), Schulz claims this
is one of the “extreme” circumstances where the district court’s credibility finding
was in error. Id. at 1047. (“A district court’s finding that a witness’s testimony is
credible is only error in extreme circumstances, such as when the witness testified to
facts that are physically impossible.”). Schulz maintains that when he was taken into
custody, he did not resist arrest and he most certainly does not remember giving false
information to the officers about his identity. He points out the inconsistency
between the recitation of the custodial event in the presentence investigation report
and the different account provided by the United States Marshal at sentencing as to
Schulz’s exact location when he was taken into custody–in a vehicle in the garage
versus a vehicle in the driveway. He argues the district court clearly erred by failing
to place more emphasis on this inconsistency and by failing to properly scrutinize the
testimony. However, assuming the testimony regarding the location of the arrest was
actually inconsistent, this allegedly conflicting testimony is not such an extreme
circumstance as to overturn the district court’s credibility determination.
Accordingly, we affirm the sentence imposed by the district court.
                         ______________________________




                                         -3-